NOT FOR PUBLICATION                           FILED
                                                                         AUG 24 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELODIE DePIERRO,                               No. 21-16541

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01481-GMN-VCF

 v.
                                                MEMORANDUM*
LAS VEGAS POLICE PROTECTIVE
ASSOCIATION METRO, INC.; LAS
VEGAS METROPOLITAN POLICE
DEPARTMENT,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Melodie DePierro appeals from the district court’s judgment dismissing her

42 U.S.C. § 1983 action alleging a First Amendment claim arising out of union


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). DePierro’s request for oral
argument, set forth in the opening brief, is denied.
membership dues paid to Las Vegas Police Protective Association Metro, Inc.

(“union”). We have jurisdiction under 28 U.S.C § 1291. We review de novo a

district court’s dismissal for failure to state a claim. Puri v. Khalsa, 844 F.3d

1152, 1157 (9th Cir. 2017). We affirm.

      The district court properly dismissed DePierro’s First Amendment claim for

retrospective relief because the deduction of union membership dues arose from a

private membership agreement between union and employee, and “private dues

agreements do not trigger state action and independent constitutional scrutiny.”

Belgau v. Inslee, 975 F.3d 940, 946-49 (9th Cir. 2020), cert. denied 141 S. Ct.

2795 (2021) (discussing state action); see id. at 950-52 (concluding that the

Supreme Court’s decision in Janus v. American Federation of State, County &

Municipal Employees, Council 31, 138 S. Ct. 2448 (2018), did not extend a First

Amendment right to avoid supporting the union and paying union dues that were

agreed upon under voluntarily entered membership agreements); Knutson v. Sirius

XM Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014) (discussing mutual assent).

      DePierro’s claim for prospective relief is moot. DePierro is no longer a

member of the union and defendants stopped deducting union membership dues.

See Bain v. Cal. Teachers Ass’n, 891 F.3d 1206, 1211-14 (9th Cir. 2018)

(explaining that plaintiffs’ claims for prospective relief were moot when they

resigned their union membership and presented no reasonable likelihood that they



                                           2                                    21-16541
would rejoin the union in the future).

      AFFIRMED.




                                         3   21-16541